Case 1:17-cv-02944-ILG-CLP Document 71 Filed 10/29/18 Page 1 of 2 PagelD #: 141

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TRAVIS HAYWARD, on behalf of himself, Case No. 17 CV 2944
and others similarly situated, (ILG)(CLP)
Plaintiff, NOTICE OF
-against- CROSS-MOTION
FOR SUMMARY
IBI ARMORED SERVICES, INC., and JUDGMENT

MICHAEL SHIELDS,

Defendants.

 

PLEASE TAKE NOTICE, that upon the Declaration of Peter H. Cooper, Esq.,
dated October 26, 2018, with exhibits annexed thereto; the Statement of Undisputed
Material Facts pursuant to Local Civil Rule 56.1; the affidavit of plaintiff Travis
Hayward, sworn to on June 20, 2017; and the accompanying memorandum of law, as
well as all of the pleadings and proceedings heretofore had herein, the undersigned
counsel for plaintiff Travis Hayward and opt-in plaintiffs, will move this court, before the
Honorable I Leo Glasser, Senior Judge of the United States District Court for the Eastern
District of New York, at the United States Courthouse, located at 225 Cadman Plaza
East, Brooklyn, New York 11201, at a date and time to be determined by the court, for an
order:

(i) denying defendants’ motion for partial summary judgment to dismiss

certain claims in plaintiffs’ complaint, in its entirety;

(ii) awarding plaintiff Travis Hayward, and opt-in plaintiffs, summary

judgment or a declaratory judgment on their claim for minimum overtime

compensation pursuant to the New York Labor Law and implementing
Case 1:17-

Dated:

To:

cv-02944-ILG-CLP Document 71 Filed 10/29/18 Page 2 of 2 PagelD #: 142

regulations, such that those plaintiffs who were otherwise exempt from
overtime by reason of the Motor Carrier Act, were entitled to the
minimum overtime rate of one and one-half times the basic minimum
hourly rate for hours worked in excess of forty (40) per week;
(iii) awarding plaintiff Travis Hayward, and opt-in plaintiffs, statutory
penalties under the New York State Wage Theft Prevention Act; and
(iv) awarding such other, further, and different relief that the Court determines
to be just and proper.
New York, New York
October 29, 2018
Respectfully submitted,
CILENTI & COOPER, PLLC

re

By:

 

Peter H. Cooper, Esq. (PHC 4714)
Attorneys for Plaintiff/opt-in Plaintiffs
708 Third Avenue — 6" Floor
New York, New York 10016
Telephone (212) 209-3933
Facsimile (212) 209-7102

Stacey L. Pitcher, Esq.
Matthew Beckwith, Esq.
OBERMA YER REBMANN
MAXWELL & HIPPEL LLP
Attorneys for Defendants
521 Fifth Avenue — 34" Floor
New York, NY 10175
Telephone (917) 994-2551
